 Case 3:19-mj-00145-DJN Document 1 Filed 11/06/19 Page 1 of 2 PageID# 1



                    IN THE UNITED STATES DISTRICT COURT


                   FOR THE EASTERN DISTRICT OF VIRGINIA

                                    Richmond Division



UNITED STATES OF AMERICA,                             ) CRIMINAL NO. 3:19mj
                                                      )
        V.                                            )
                                                      )
STEPHANIE M.JOVINE-RIVERA,                            )
                                                      )
               Defendant.                             )



                              CRIMINAL INFORMATION


       THE UNITED STATES ATTORNEY CHARGES THAT:

At all relevant times:


        1. The defendant, STEPHANIE M. JOVINE-RIVERA, was on Fort Lee,

Virginia, in the Eastern District of Virginia.

       2. Fort Lee, Virginia is property administered by the Department of Defense and

is within the special territorial jurisdiction of the United States and this Court.



                                       COUNT ONE


                                  (Citation No. 7931129)

        On or about March 29, 2019, at Fort Lee, Virginia, property administered by the

Department of Defense, in the Eastern District of Virginia, and within the special

territorial jurisdiction of the United States and this Court, defendant, STEPHANIE M.

JOVINE-RIVERA, did knowingly and intentionally commit an assault and battery, to
 Case 3:19-mj-00145-DJN Document 1 Filed 11/06/19 Page 2 of 2 PageID# 2




wit: STEPHANIE M. JOVINE-RIVERA caused bodily harm to N.G., a one-year old, by

grabbing her by her arms and forcibly putting her in a chair.

(In violation of Title 18, United States Code, Section 113(a)(5)).

                                      COUNT TWO


                                 (Citation No. 7931129)

       On or about April 5, 2019, at Fort Lee, Virginia, property administered by the

Department of Defense, in the Eastern District of Virginia, and within the special

territorial jurisdiction of the United States and this Court, defendant, STEPHANIE M.

JOVINE-RIVERA, did knowingly and intentionally commit an assault and battery, to

wit: STEPHANIE M. JOVINE-RIVERA caused bodily harm to A.W.,a three-year old,

by grabbing him and then pulling his chair out from under him while pushing his arm

away causing him to fall.

(In violation of Title 18, United States Code, Section 113(a)(5)).




                                                 0.ZACHARY TERWILLIGER
                                                 UNITED STATES ATTORNEY



                                           By:              /s/
                                                 Gabrielle S. Heim
                                                 Special Assistant United States Attorney
                                                 United States Attorney's Office
                                                 919 East Main Street, Suite 1900
                                                 Richmond, VA 23219
                                                 Phone:(804)765-1542
                                                 Fax:(804)765-1950
                                                 gabrielle.s.heim.mil@mail.mil
